Title: From Thomas Jefferson to David Jameson, 14 August 1791
From: Jefferson, Thomas
To: Jameson, David



Dear Sir
Philadelphia Aug. 14. 1791.

The loss of the records of our state during the time of my administration there, has left it without legal vouchers for the expenditure of the specific tax (I believe of the year 1780) which certainly was almost wholly applied to Continental uses. There remains no evidence but a bit of paper of which I send you a copy. What, in the copy, is in common writing, is in my hand in the original: what is scored in the copy, is in Mr. Blair’s hand in the original: what is in red ink in the copy, is in Mr. Bush’s hand in the original. All the marks, and dashes are also copied. Colo. Davies submitted it to me, expecting I might from memory furnish something additional: but I have nothing more than a general recollection. Knowing that you attended much to this business, and have been less bandied about since, I inclose you a copy, in hopes it will aid you in recollecting whatever you think may serve to decide what and how much was applied to Continental use, and what and how much to that of the state. If you will be so good as to give it a thorough consideration, and communicate to me what you recollect, perhaps it may recall things to my mind and enable me to bear some testimony in conjunction with you to this important paper.—I am happy in every occasion of renewing to you assurances of the ancient and unabated sentiments of esteem & respect of Dear Sir your affectionate friend and servant,

Th: Jefferson

